MEMORANDUM *
In this consolidated proceeding, petitioner Giovanni Guerrero Santos petitions for review of the BIA’s denial of asylum and withholding of removal, denial of a motion to reopen visa adjustment proceedings, and affirmance of the INS’s decision to revoke a previously approved visa.
Petitioner’s asylum and withholding of removal claims fail because he cannot show that fear of future persecution on account of his former political activities is objectively reasonable. Though one member of his former political group was killed, it is far from clear that he was killed on account of his political affiliation, much less by government officials or forces the government is unwilling or unable to control. See Gormley v. Ashcroft, 364 F.3d 1172 (9th Cir.2004).
The dispositive issue on petitioner’s two remaining claims is whether he is eligible for relief in light of his prior sham marriage. By statute, relief is barred where a noncitizen has been a party to any sham marriage in the past, regardless of whether his current marriage is bona fide. See 8 U.S.C. § 1154(c). Petitioner was party to such a marriage.
*713The petitions for review must therefore be denied.
Petitions for review are DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.